Citation Nr: 0738086	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  97-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative right foot calcaneal spur with heel pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  This issue was 
remanded in July 2005.  While in remand status, a temporary 
total rating for surgery and post-surgical convalescence was 
assigned.  The discussion herein concerns the schedular 
rating to be assigned and does not include that period.


FINDING OF FACT

Residuals of postoperative right foot calcaneal spur with 
heel pain are manifested by complaints of weekly flare-ups 
lasting from 1 to 2 days, precipitated by prolonged standing, 
walking, and carrying heavy boxes.  There is tenderness on 
the right plantar surface, mid-arch with radiation to the 
sides, and mild tenderness to palpation of the mid-dorsum of 
the right foot.  Sensation is decreased on the right heel to 
sharp and dull.  Findings more nearly approximate moderately 
severe foot impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent, but 
no more, for residuals of postoperative right foot calcaneal 
heel spur with heel pain are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic code (DC) 5284 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letter to 
the veteran from the RO in March 2004, November 2005, and 
February 2006 specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA orthopedic examinations, and statements and 
testimony from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a supplemental 
statement of the case (SSOC) letter dated in May 2006.  
Further, the RO will set the effective date for the increase 
awarded herein and provide any additional appropriate notice 
to the appellant.

Factual Background

Service connection for the veteran's service-connected right 
foot disorder was established in a June 1998 rating decision 
and a 10 percent disability rating was awarded.  This grant 
was based on review of the veteran's service medical records 
which disclosed that the veteran was seen on more than one 
occasion in 1981 for right foot pain which was aggravated by 
running or marching.  Calcaneal syndrome was diagnosed.  

Post service VA records show treatment in the mid 1990s for 
bone spurs.  He was given inserts for his shoes with some 
relief.  When examined by VA in 1998, the veteran reported 
heel pain when he walked or stood more than half an hour.  
Examination of the right foot showed no deformity, no 
swelling, and full range of motion.  The right foot showed no 
tenderness.  

VA outpatient treatment records from January 2004 reflect 
right foot complaints to include decreased dorsiflexion at 
the ankle.  There was mild pain on palpation of the medial 
tubercle calcaneus of the right foot.  Resolving plantar 
fasciitis was noted.  

Additional VA examination was conducted in March 2004.  At 
that time, there was intermittent stiffness of the foot with 
pain on use.  The veteran was able to ambulate as far as 
needed, but there was pain on use.  This pain was worse in 
the morning and increased with use.  Tenderness was noted on 
the right heel.  His gait was normal.  X-rays showed a normal 
ankle and foot.  The veteran wore shoe inserts which provided 
some relief.  There was no evidence of further limitation due 
to loss of motion, incoordination, weakness, flare-up, or 
lack of endurance due to repetitive motion.  

VA records show that in May 2004, the veteran walked with a 
limp.  He received ongoing treatment in October 2004 and at 
the April 2005 personal hearing, he provided testimony as to 
the severity of his foot problems.  He worked at Home Depot 
and was on his feet all day.  This caused chronic foot pain.  
He was tentatively planning on undergoing foot surgery.  

The record reflects that the veteran underwent removal of 
bone spur and plantar fascial release in March 2005.  He was 
instructed to remain non-weight bearing immediately following 
surgery.  When examined by VA in May 2005, the veteran 
reported that he was recovering from his surgery and that he 
elevated his foot when he could.  He complained of localized 
pain to the heel, primarily at the surgical scar.  He was on 
no medication other than Tylenol.  Examination revealed no 
significant gait abnormality.  The surgical scar was well-
healed and measured 5 cm.  It was tender to touch.  Complete 
anesthesia to light touch was present on the plantar surface 
of the heel.  Tinel's signs were negative.  There was no 
evidence of swelling and the ankle demonstrated full range of 
motion and was not painful.  The examiner's diagnosis was 
plantar fasciitis of the right heel, status post surgical 
release.  

The record reflects that the veteran was awarded a temporary 
total rating (TTR) for right foot convalescence in a July 
2005 rating decision.  The TTR was in effect from March 21, 
2005 through May 31, 2005.  He was also awarded a separate 10 
percent rating for tender scarring on the heel.  That matter 
is not at issue in this appeal.

Upon VA foot examination in March 2006, the examiner noted 
that the claims file was reviewed.  Since returning to work 
in June 2005, the veteran noted increased pain in the right 
foot.  Silicone heel pads were being used and were partially 
effective in relieving his symptoms.  He reported weekly 
flare-ups lasting from 1 to 2 days, precipitated by prolonged 
standing, walking, and carrying heavy objects.  He was able 
to stand for 15 to 30 minutes and to walk up to 1/4 mile.  
Examination revealed no evidence of abnormal motion, 
crepitus, edema, effusion, instability, fatigability, muscle 
atrophy or weakness.  There was tenderness on the right 
plantar surface, mid-arch with radiation to the sides and 
mild tenderness to palpation of the mid-dorsum of the right 
foot.  

Examination showed no evidence of heat or incoordination.  
The veteran's gait was normal.  There was no deformity or 
evidence of malunion or nonunion.  Range of motion of all the 
toes was normal.  There was a well-healed 5 cm. surgical scar 
at the medial aspect of the right heel, with an area of 2.5 
cm. that was slightly elevated.  Texture of the raised area 
was rough with keloid formation.  It was not flexible.  There 
was no depression or adherence to underlying tissue.  
Sensation was decreased on the right heel to sharp and dull.  
There was X-ray evidence of osteoarthritis at the 
tarsometatarsal joints.  The examiner noted that spurs were 
the probable result from excessive pulling or stretching of 
the calcaneal periosteum by the plantar fascia.  Therefore, 
the disabilities could not be differentiated.  Although the 
veteran had significant pain, it was noted that he was able 
to work full-time, but he required frequent short breaks.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

By June 1998 rating decision, the RO granted service 
connection for right foot calcaneal spur with heel pain 
pursuant to 38 C.F.R. § 4.71a, DC 5284, and a 10 percent 
rating was assigned.  It is the veteran contention that 
current residuals of the right foot disorder warrant a rating 
in excess of this 10 percent rating which has been in effect 
since first established.  

Pursuant to DC 5284, a 10 percent evaluation is warranted for 
a moderate foot injury, a 20 percent evaluation is assigned 
for moderately severe foot injury, and a 30 percent 
evaluation is assigned for severe foot injury.  38 C.F.R. 
§4.71a, DC 5284.

The Board notes that the word "moderate" is not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
degree that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.2, 4.6 (2007).

The objective medical evidence of record regarding the 
service-connected right foot disability reflects the 
veteran's complaints of chronic pain, worsened by flare-ups 
and with activity, necessitating the use of frequent brakes 
at his place of employment where he is on his feet all day.  
Currently, there is no objective evidence of limitation of 
motion of the right ankle, but there is tenderness on the 
right plantar surface, mid-arch with radiation to the sides, 
and mild tenderness to palpation of the mid-dorsum of the 
right foot.  Sensation is decreased on the right heel.  

While the record does not reflect foot instability and 
locking, or gait impairment, the veteran has consistently 
reported flare-ups of pain with activity.  This is true even 
though he underwent surgery for his complaints in 2005.  
Right foot tenderness and decreased sensation in the heel are 
indicated.  The Board is of the opinion that the medical 
evidence of record is in relative equipoise as to the 
severity of his service-connected right foot disability.  
Thus, giving the veteran the benefit of the doubt, the Board 
finds that functional impairment cased by the pain, when 
considered with all other symptoms of tenderness with 
radiation, and pain on use, and when viewed in conjunction 
with the DeLuca case more nearly approximates the criteria 
for a 20 percent disability evaluation for moderately severe 
foot injury under DC 5284.  Accordingly, the Board finds that 
a 20 percent rating under DC 5284 for moderately severe 
impairment is warranted.  

However, the Board also finds that the competent medical 
evidence of record regarding the veteran's service-connected 
right foot disability does not meet or approximate the 
criteria for a rating in excess of 20 percent for the 
service-connected right foot disability.  VA examinations of 
record do not reflect significant limitation of motion of the 
ankle or toes, and there is no swelling or abnormal motion 
edema, instability or fatigability, or weakness.  The records 
show that he reported at least some relief or reduction of 
symptoms with the wearing of heel supports and the recent 
surgery.  Nonetheless, the evidence, as a whole, does not 
support a finding that the veteran had a severe foot 
disability so as to warrant an evaluation in excess of 20 
percent under DC 5284.  Thus, the Board concludes that a 20 
percent rating, but no more, is warranted for the right foot 
disability.  The benefit of the doubt has been resolved in 
the veteran's favor to this limited extent. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  However the 
evidence of record and the veteran's contentions do not show 
either frequent hospitalization or marked interference with 
employment due to the service-connected right foot 
disability.  


ORDER

An increased rating of 20 percent, but no more, for 
postoperative residuals of right foot calcaneal heel spur 
with heel pain is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


